ORIGINAL                                           05/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0192


                                       OP 22-0192                       HLL:j
                                                                        MAY 0 9 2022
 RYAN T. ARION.                                                      Bovven Greertw000
                                                                   Clerk of Supreme Court
                                                                      State rtf rytt,ntarta
              Petitioner,

       v.                                                           ORDER

 JIM SALMONSEN, Warden,

              Respondent.



       Ryan T. Arion has filed a Petition for Writ of Habeas Corpus. Upon review, we
deem it appropriate to require a response to his Petition. Therefore,
       IT IS ORDERED that that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for a writ of habeas corpus together with
appropriate documentary exhibits.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Ryan T. Arion personally.
       DATED this      feday of May, 2022.